Citation Nr: 0327217	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.  

3.  Entitlement to service-connected burial benefits.

4.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with major depression for the purpose 
of accrued benefits.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
April 1983.  He died in July 2000.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death; denied dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318; denied 
entitlement to service-connected burial benefits; denied 
entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35; and denied accrued benefits.  

The appellant appealed these determinations to the Board.  In 
her substantive appeal, she indicated that she wished to be 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO.  However, in May 2002, she stated that she no 
longer wanted a hearing and requested that the case be sent 
to the Board.

In November 2002, the Board undertook further development in 
the case pursuant to 38 C.F.R. § 19.9(a)(2) (2002); and in 
February, April and July 2003, additional evidence was 
associated with the file.  At the time the development was 
requested, the Board was required to provide notice of the 
development pursuant to 38 C.F.R. § 20.903 (2002), and 
provide an appropriate time for a response before a decision 
was rendered.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denied an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  As such, a remand would 
ordinarily now be required in this case.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  However, in light of the 
favorable decision herein, the Board finds that the appellant 
is not prejudiced by the Board's decision and remanding the 
case to the RO would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran's death certificate reflects that he died in 
July 2000, the immediate cause of death was a contact gunshot 
wound to the head.  His death was ruled a suicide.  

3.  During the veteran's lifetime, service-connection was 
established for bilateral pes planus, rated 10 percent 
disabling; post operative chondromalacia of the left knee, 
rated 10 percent disabling; chondromalacia of the right knee, 
rated noncompensable; and a pilonidal cystectomy scar, rated 
noncompensable.  His combined disability rating was 20 
percent.  

4.  The veteran served in combat against the enemy in the 
Republic of Vietnam during the Vietnam era.  

5.  Competent clinical evidence of record establishes that 
the veteran's psychiatric disorder, diagnosed as post-
traumatic stress syndrome and major depression, was causally 
related to his military service.  

6.  Competent clinical evidence of record establishes that 
the veteran's psychiatric disorder was manifested by suicidal 
depression which caused or contributed to cause his fatal 
suicide.  

7.  The appellant's claim for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is moot.  

8.  The veteran died from a service-connected disability.  

9.  The veteran died within one year of notice of a RO denial 
of a claim for service connection for PTSD; and the appellant 
filed a timely claim for accrued benefits.  

10.  The competent clinical evidence of record that 
established that the veteran's psychiatric disorder, 
diagnosed as post-traumatic stress syndrome and major 
depression, was causally related to his military service may 
be considered constructively of record at the time of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  PTSD with major depression was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2002).  


2.  The cause of the veteran's death, a gunshot wound to the 
head, was incurred as a result of the service-connected PTSD 
with major depression.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2002).  

3.  The claim for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is dismissed.  
38 U.S.C.A. § 1318 (West 2002).  

4.  The criteria for entitlement to service-connected burial 
benefits have been met.  38 U.S.C.A. § 2307 (West 2002); 
38 C.F.R. § 3.1600 (2002).  

5.  The basic eligibility requirements for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have been met.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2002).  

6.  Service connection for PTSD with major depression for the 
purpose of accrued benefits is warranted.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the appellant, specifically to include a VA letter issued in 
February 2001, apprised her of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In the April 2002 statement of the 
case, the new laws and regulations were outlined, and the 
appellant was advised that VA would obtain the veteran's 
service medical records, VA treatment records, and any other 
relevant records held by a Federal department or agency; and 
would assist her in obtaining any other clearly identified 
evidence.  However, it was ultimately her responsibility to 
submit private medical records and other evidence in support 
of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, and in light of the 
decision herein, the Board finds that the documents clearly 
satisfied VA's duty to notify, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  The veteran's service medical 
records and personnel records have been associated with the 
file.  The identified medical evidence was obtained and 
clinical opinions as to the etiology of the fatal disability 
at issue have been obtained.  Furthermore, in light of the 
Board's decision, there is no reasonable possibility that 
further assistance is necessary.  Accordingly, the duty to 
assist has been met.  

II.  Service Connection for Cause of Death

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
circumstances, conditions, or hardships of service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service personnel records indicate that the veteran's last 
duty assignment was with the 101st Airborne Division.  His 
military occupational specialties included Maintenance Chief, 
Communications-Electronics and Operator/Mechanic, Tactical 
Communications System.  His period of active duty included 
service in the Republic of Vietnam during the Vietnam Era.  
His awards and citations include the Vietnam Service Medal 
with two Campaign Stars, the Republic of Vietnam Campaign 
Medal, the National Defense Service Medal, the Army 
Commendation Medal, and the Republic of Vietnam Cross of 
Gallantry with Palm.  Also of record is a copy of a 
Certificate of Combat Service issued to the veteran for 
service with the 9th Infantry Division in armed conflict 
against insurgent forces in the Republic of Vietnam.  Based 
on this supporting evidence, and with resolution of doubt in 
the appellant's favor, exposure to a combat stressor may be 
conceded.  During the veteran's lifetime, he alleged combat-
related military stressors of having to wash blood and chunks 
of skin off field radios so that he could repair them, and 
being exposed to mortar and missile attacks.

Service medical records do not document treatment for PTSD or 
any other psychiatric disorder.  In an October 2000 letter, 
R.J.M., M.D. (Dr. M.), related that he first treated the 
veteran for depression in February 1994.  He reviewed the 
veteran's letters and his medical records and concluded that 
the veteran suffered from post-traumatic stress syndrome as a 
result of his military service.  It was clinically opined 
that his condition resulted in suicidal depression.  

The veteran's file was reviewed by a VA psychiatrist in 
February 2003.  It had not been conceded at that time that 
the veteran had been exposed to a stressor during his 
military service, and he could not identify any verified 
military stressors in the file.  Furthermore, the veteran's 
symptoms did not seem compatible with a diagnosis of PTSD.  
Therefore, the psychiatrist opined that the veteran did not 
have PTSD.  However, he noted that the veteran had been 
diagnosed with depression.  In an addendum report, dated in 
April 2003, the psychiatrist concluded that it was at least 
as likely as not that the veteran's depression was related to 
his active military service.  
Based on this evidence, the Board concludes that, competent 
evidence of record, private and VA clinical opinions, 
establishes diagnoses of PTSD with major depression due to 
the veteran's military service; and that these psychiatric 
disorders were manifested by suicidal depression.  The 
veteran's death certificate lists the immediate cause of 
death as a contact gunshot wound to the head, and the manner 
of death was ruled a suicide.  In view of the foregoing, the 
Board finds that clinical evidence of record establishes that 
the veteran's PTSD with major depression caused or 
contributed to cause his fatal gunshot wound to the head.  
Accordingly, service connection for the cause of the 
veteran's death is warranted.  

III.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  
38 U.S.C.A. § 1318.  However, as discussed above, the Board 
has granted service connection for the cause of the veteran's 
death, which is one basis for entitlement to dependency and 
indemnity compensation benefits.  Therefore, the issue of 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is moot, and this aspect of the 
appellant's claim is dismissed.  

IV.  Service-Connected Burial Benefits

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. 
§ 2307; 38 C.F.R. §§ 3.1600(a), 3.1601-3.1610.  As discussed 
above, it has been determined that the veteran died as a 
result of service-connected disability, PTSD with major 
depression.  Accordingly, the criteria for entitlement to 
service-connected burial benefits have been met.  

The Board notes that the appellant was paid a non-service-
connected death burial allowance and plot or interment 
allowance in August 2000.  Any amount paid under § 2307 is in 
lieu of burial benefits paid under § 2302 or § 2303(a)(1) and 
(b).  Thus, where nonservice-connected burial benefits have 
already been paid (as is the case here), and it is later 
determined that entitlement to service-connected burial 
allowance exists, only the difference between the amount 
previously paid and the amount payable under § 2307 may be 
paid.  See VAOPGCPREC 15-95.

V.  Dependents' Educational Assistance 

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who:  (1) died as a result of a 
service-connected disability; (2) has a total disability 
permanent in nature resulting from a service-connected 
disability; (3) died while a total and permanent service-
connected disability was in existence; or (4) is on active 
duty as a member of the Armed Forces and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 3.807, 21.3021.  

As discussed above, it has been determined that the veteran 
died as a result of a service-connected disability.  
Consequently, eligibility to Dependents' Educational 
Assistance benefits under Chapter 35 is established.  



VI.  Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. 
§ 3.1000(a), (c).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also, Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d).  See also, 38 C.F.R. §§ 20.1103, 20.1104.  

In the instant case, the veteran's claim for service 
connection for major depression was denied by the RO in a 
rating decision entered on July 10, 2000.  Notice of the 
determination was issued on July 13, 2000.  The veteran died 
on July 30, 2000.  He had not filed a notice of disagreement 
with the RO denial prior to his death.  However, since the 
one year period after the date of notice of the disallowance 
had not expired, the veteran's claim may be construed as 
having remained pending.  See 38 C.F.R. § 3.160(d).  
Furthermore, the appellant's claim for dependency and 
indemnity compensation and accrued benefits was received by 
the RO in August 2000, within one year of the veteran's 
death.  Hence, it was timely.  Accordingly, the Board may 
address the issue of entitlement to service connection for 
major depression for the purpose of accrued benefits.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The evidence in the file at the time of the veteran's death 
included service medical records which did not show any 
evidence of a psychiatric disability in service, and VA 
outpatient treatment reports, dated from June 1992 to May 
2000.  These records indicated that the veteran had been 
diagnosed with major depression.  

In his April 2000 claim for benefits, the veteran recounted 
some combat-related stressors he experienced while he was in 
Vietnam, and his service records reflected that he had served 
in combat against the enemy.  As noted above, the veteran's 
PTSD and major depression were found to be causally related 
to his military service.  Although a nexus opinion was 
clearly associated with the file after the veteran's death, 
with resolution of doubt in the claimant's favor, the Board 
concludes that the evidence of record at the time of the 
veteran's death was sufficient to establish service 
connection for PTSD with major depression.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  Therefore, the Board 
concludes that service connection for PTSD with major 
depression, for the purpose of accrued benefits, may be 
granted.  See 38 C.F.R. § 3.303.  




ORDER

Service connection for PTSD with major depression, the cause 
of the veteran's death, is granted.  

The claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is dismissed.  

Entitlement to service-connected burial benefits is granted, 
subject to the regulations governing the payment of monetary 
awards.  

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35 is established, subject to the 
regulations governing the payment of monetary awards.  

Entitlement to service connection for PTSD with major 
depression for the purpose of accrued benefits is granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




